 



Supplemental Agreement for the Cooperation Agreement Between Benefactum Alliance
Business Consultant (Beijing) Co., Ltd. and Yinxin Small Loan Co., Ltd. in
Fangzi District of Weifang City

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.
(hereinafter referred to as Party A)

 

Party B: Yinxin Small Loan Co., Ltd. in Fangzi District of Weifang City
(hereinafter referred to as Party B)

 

Unless otherwise noted, all terms used in the Agreement shall have the same
definition in the Cooperation Agreement Between Benefactum Alliance Business
Consultant (Beijing) Co., Ltd. and Yinxin Small Loan Co., Ltd. in Fangzi
District of Weifang City (hereinafter referred to as the “Original Agreement”),
which was signed on October 30, 2015.

 

WHEREAS:

 

For other and conditions unmentioned in the “Original Agreement” signed on
October 30, 2015 by Party A and Party B, the following supplemental agreement
shall be concluded according to the principle of equality and mutual benefit and
the principle of achieving agreement through consultation.

 

Supplementary content:

 

1. Both parties shall go forward together on the cooperation of credit loans
business by taking the specific cooperation mode as the assignment of debt.
Party A shall assess and investigate the debt assignment project of credit
financing and shall control its risk.

 

2. As seek to ensure the interest of both parties and carry out their normal
business, both parties hereby agree through negotiation that Party B shall open
an account to the public at Branch of Bank as account owner with the accounting
number . At first, RMB ten thousand yuan shall be deposited into the account as
basic security deposit, and 10%-20% of business financing amount provided by
Party B shall be deposited into the account as business deposit. The account
shall be managed by both parties.

 

3. During the period of cooperation, it is strictly not allowed that Party B
separately mortgages, pledges and guarantees the funds in the account to any
third party, and both parties shall not have the right to extract and transfer
the funds in the managed account, unless both parties operate it together.

 

Validation of the Agreement:

 

After the Agreement takes effect, it shall become an inalienable part of the
“Original Agreement” with the equal legal effect.

 

Except as explicitly set forth in these terms and conditions of the Agreement,
the remaining sections of the “Original Agreement” shall continue in full force
and effect.

 



 

 

 

[ex10-41_002.jpg]



 

Party A (official seal): Party B (official seal):

 

Benefactum Alliance Business Consultant (Beijing) Co., Ltd. (seal) Seal of Liu
Bodang

 

"Description: ????????????.png" [ex10-41_003.jpg]

 



Yinxin Small Loan Co., Ltd. in Fangzi District of Weifang City (seal) Seal of
Shan Hengmin

 

"Description: ????????????.png" [ex10-41_004.jpg]

 

Legal representative              Legal representative

 

(or authorized representative): (or authorized representative):

 

February 23, 2016                  February 23, 2016

 

 

 

 

 



 